[DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 14-14839
                           Non-Argument Calendar
                         ________________________

                     D.C. Docket No. 9:11-cv-81038-KAM



THOMAS BURGESS,

                                                          Plaintiff-Appellant,

                                   versus

SHERIFF RIC L. BRADSHAW, et al.,

                                                                 Defendants,

DEPUTY JAMES BENEDICT,
#7649,
DEPUTY ARTIS JERMAINE FORD,
#6240,
DEPUTY JOSEPH PIATCHEK,
#7930,
DEPUTY MELVIN ELLIOTT,
#7718,
CHIEF STEVE JERAULD,
Palm Beach County Fire Rescue, et al.,

                                                     Defendants-Appellees.
                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                (September 9, 2015)

Before TJOFLAT, MARCUS and WILLIAM PRYOR, Circuit Judges.

PER CURIAM:

      Thomas Burgess is an inmate in a federal penitentiary. He brought this

lawsuit in the District Court under 42 U.S.C. § 1983 against a group of deputies in

the Palm Beach County Sheriff’s office involved in an undercover narcotics

operation. Burgess was concluding a sale of crack cocaine from his automobile

when several deputies moved in to arrest him. As Burgess sped away, he struck a

deputy with his vehicle. Four deputies opened fire, and Burgess was shot in the

arm. After his vehicle crashed into several cars in a parking lot and came to a stop,

deputies removed Burgess from the vehicle through the driver’s side window,

since the door would not open, handcuffed him, and placed him under arrest. In

his complaint, Burgess alleged that the conduct of some of the deputies—in

shooting him and kicking him in the face while they were handcuffing him such

that he lost consciousness—and the conduct of other deputies in failing to

intervene—infringed his Fourth Amendment right against unreasonable seizure.




                                          2
      The District Court granted the deputies summary judgment on all of

Burgess’s claims except the claims against the deputies who allegedly kicked him

in the face. A jury tried and acquitted the deputies. This appeal, which Burgess

takes pro se, is from the judgment the District Court entered after denying

Burgess’s motion for a new trial. Burgess seeks a new trial based on the alleged

corruption of the jury venire during voir dire, erroneous jury instructions, and the

jury’s failure to award him nominal damages. He also contends that the District

Court abused its discretion in refusing to grant a change of venue and in denying

his request for the appointment of counsel and a forensic expert. We find no merit

in Burgess’s appeal and accordingly affirm.


                                            I.

      The Federal Rules of Appellate Procedure required Burgess, within 14 days

after filing his notice of appeal, to either “order from the reporter a transcript of

such parts of the proceedings not already on file as [he] considers necessary,” or

“file a certificate stating that no transcript will be ordered.” Fed. R. App. P.

10(b)(1). Rule 10(b)(2) provides, for example, that “[i]f the appellant intends to

urge on appeal that a finding or conclusion is unsupported by the evidence or is

contrary to the evidence, the appellant must include in the record a transcript of all




                                            3
evidence relevant to that finding or conclusion.” Fed. R. App. P. 10(b)(2).1 We

previously denied Burgess’s request for a trial transcript at public expense. Since

we do not have the benefit of a transcript, we are unable to review Burgess’s claim

of jury corruption, the allegedly erroneous instructions to the jury, and the jury’s

failure to award him nominal damages. 2


                                                 II.


       Burgess contends that the District Court should have moved the venue from

Palm Beach County. He posits that jurors from Palm Beach County would be

afraid to return verdicts against the deputies, because the deputies could retaliate

against them. Because Burgess failed to raise a venue challenge prior to trial, he

waived it. Hoffman v. Blaski, 363 U.S. 335, 361, 80 S. Ct. 1084, 1098–99, 4 L. Ed.
2d 1254 (1960).


                                                III.

       Burgess argues that the District Court abused its discretion in denying his

motion to appoint counsel and a forensic expert. He believes the case was beyond

the ability of a layman to prepare and prosecute. In addition, he claims an attorney

would have found a doctor to testify that his facial injuries resulted from blunt
       1
          “[P]ro se appellants, just like appellants represented by counsel, must provide trial
transcripts in the appellate record to enable this Court to review challenges to sufficiency of the
evidence.” Loren v. Sasser, 309 F.3d 1296, 1304 (11th Cir. 2002).
        2
          Without a transcript, we cannot determine whether Burgess timely objected and if he
objected, the District Court’s response.
                                                 4
force trauma that could have rendered him unconscious. He posits that the forensic

expert would have testified that the deputies employed excessive force when they

shot at him.

      We review the denial of a motion for appointment of counsel for abuse of

discretion. Smith v. Fla. Dep’t of Corr., 713 F.3d 1059, 1063, 1065 (11th Cir.

2013). We use the same standard in reviewing the denial of the appointment of an

expert. Bass v. Perrin, 170 F.3d 1312, 1319 (11th Cir. 1999).

      A plaintiff in a civil case has no constitutional right to counsel. Id. at 1320.

Under 28 U.S.C. § 1915(e)(1), a court may appoint counsel for an indigent

plaintiff. Id.; 28 U.S.C. § 1915(e)(1). Appointment of counsel in a civil case is a

privilege that requires exceptional circumstances, such as the presence of facts and

legal issues that are so novel and complex as to require the assistance of a trained

practitioner. Kilgo v. Ricks, 983 F.2d 189, 193 (11th Cir. 1993). The key is

whether the pro se litigant needs assistance presenting the essential merits of his

position to the court. Id. The following factors determine whether exceptional

circumstances exist: (1) the type and complexity of the case; (2) whether the

litigant is capable of adequately presenting his case; (3) whether the litigant is in a

position adequately to investigate the case; and (4) whether the evidence will

consist in large part of conflicting testimony so as to require skill in the

presentation of evidence and in cross-examination. See Ulmer v. Chancellor, 691


                                           5
F.2d 209, 213 (5th Cir. 1982) (adopted in Fowler v. Jones, 899 F.2d 1088, 1096

(11th Cir. 1990)); see also Smith, 713 F.3d at 1065 n.11.

      Federal Rule of Evidence 706(a) provides the District Court with

discretionary power to appoint an expert witness. Fed. R. Evid. 706(a); Steele v.

Shah, 87 F.3d 1266, 1271 (11th Cir. 1996). Such an appointment is especially

appropriate where the evidence or testimony at issue is scientifically or technically

complex. Quiet Technology DC-8, Inc. v. Hurel-Dubois UK Ltd., 326 F.3d 1333,

1348 (11th Cir. 2003). Where a party requests the appointment of an expert to aid

in evaluating evidence that is relevant to a central issue in the case, the court is

obligated to fairly consider the request and to provide a reasoned explanation for

its ultimate decision on the matter. Id. However, the district court is not obligated

to appoint an expert. Id. at 1348–49.

      Burgess has not shown an abuse of discretion in the denial of his request for

counsel. His claims for relief at trial, which involved allegations of excessive use

of force and failure to intervene, were neither novel nor complex. See, e.g., Dean

v. Barber, 951 F.2d 1210 (11th Cir. 1992). Burgess’s active involvement in the

litigation showed that he was capable of adequately presenting his case. See

Ulmer, 691 F.2d at 213. He submitted an extensive complaint, numerous motions,

and two appellate briefs, all of which cite competent legal authority. It therefore

appears that he was able adequately to investigate the case. Furthermore, he stated


                                            6
in his motion to appoint counsel that he wished to remain pro se, but that he

needed counsel merely to hire and coordinate with his forensic expert. In sum, he

essentially admitted that the issues were not so complex or difficult that he needed

counsel at trial.

       Nor did the District Court abuse its discretion in denying Burgess’s motion

for appointment of a forensic expert. Burgess has not shown that the evidence or

testimony at issue was scientifically or technically complex. See Quiet

Technology, 326 F.3d at 1348. The court’s grant of summary judgment in favor of

the deputies with regard to the claim that the shooting constituted excessive force

rendered the expert’s proposed testimony about whether the shooting was justified

irrelevant. The expert’s proposed testimony regarding whether Burgess’s car hit a

deputy was not the result of particular expertise, as the expert admitted that he was

not an accident reconstructionist, and it merely did not “sound logical” to him that

Burgess’s car could have hit a deputy and sent him airborne. Evidence of

Burgess’s injuries did not require an expert because Burgess’s injuries were

undisputed. The only disputed factual issue—whether Burgess was kicked in the

face while being handcuffed—did not require the testimony of a forensic expert.

       In conclusion, we find no abuse of discretion in the denial of court-appointed

counsel and a forensic expert.

       AFFIRMED.


                                          7